Citation Nr: 1020250	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for axonal 
non-lateralizing polyneuropathy with decreased sensation of 
the right upper extremity, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for axonal 
non-lateralizing polyneuropathy with decreased sensation of 
the right lower extremity, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to June 
1964, from April 1966 to July 1974, and from January 1975 to 
June 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Polyneuropathy of the right upper extremity is manifested 
by decreased sensation and intermittent discomfort, without 
impairment of joint or muscle functioning; the impairment is 
comparable to no more than mild incomplete paralysis.

2.  Polyneuropathy of the right lower extremity is manifested 
by decreased sensation in the leg and foot, and a hot 
sensation in the foot, and jerking of the leg, without 
impairment of joint or muscle functioning; the impairment is 
comparable to no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for polyneuropathy of the right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2009).

2.  The criteria for a disability rating higher than 10 
percent for polyneuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in a December 2006 
letter, issued before the decision on appeal.  In that 
letter, the RO advised the Veteran what information and 
evidence was needed to substantiate a claim for an increased 
rating.  The RO informed the Veteran what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  The notice 
further provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific" and need not include 
reference to impact on daily life).  Similar information was 
provided in a June 2009 letter.  The December 2006 letter 
also informed the Veteran of the evidence needed to establish 
an effective date.  The case was last adjudicated in December 
2009.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

In a June 2000 rating decision, the RO granted service 
connection for axonal non-lateralizing polyneuropathy 
affecting the right upper extremity and the right lower 
extremity.  The Veteran's claim for an increased rating was 
filed in October 2006. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Polyneuropathy of the Right Upper Extremity

The RO has evaluated the neuropathy affecting the right upper 
extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  
Under Diagnostic Code 8513, complete paralysis of all 
peripheral nerve radicular groups in the major upper 
extremity is rated as 90 percent disabling.  Incomplete 
paralysis is rated at 70 percent if severe, 40 percent if 
moderate, and 20 percent if mild.  The Veteran is right 
handed.  


On VA neurological examination in June 2007, the Veteran 
reported numbness in his right hand.  On motor examination, 
muscle strength is the right upper extremity was 5 (out of 
5).  There were no functional impairments of the right upper 
extremity.  On sensory examination, the right hand and finger 
tips had decreased sensation to vibration, pain, and light 
touch, and had normal position sense.  Examination did not 
reveal any muscle atrophy, tremors, tics, or other abnormal 
movements, nor any evidence that the nerve disorder affected 
the function of any joint.  The examiner indicated that there 
was not paralysis of any upper radicular nerve groups, 
because all joints functioned normally, and because atrophy, 
usually associated with paralysis, was absent.

In August 2008, the Veteran expressed disagreement with a VA 
finding that his paralysis was mild.  He noted that he had 
numbness and tingling in his hands.

On VA neurological examination in September 2009, the Veteran 
indicated that he had retired in 2006 due to factors other 
than his neurological problems.  He reported worsening 
numbness in his right upper extremity.  He stated that the 
numbness was present all the time, and was worse with cold 
weather.  He indicated that he also had weakness and fatigue 
in his right upper extremity.  He did not have paresthesias 
or dysesthesias.  The examiner found that both of the 
Veteran's upper extremities had normal strength, pulses, 
reflexes, and warmth, and had good grips.  Testing revealed 
that sensations of light touch and pain in the right upper 
extremity were decreased compared to those in the left upper 
extremity.

The Veteran's neurological disorder affects his right upper 
extremity with chronic numbness and diminished sensation.  
The Veteran's accounts of discomfort such as aching and 
tingling are included in some reports and not in others.  
Examinations have indicated that the extremity retains normal 
functioning, including normal movement of joints and normal 
muscle strength.  Taking into consideration the impairment 
associated with the discomfort and decreased sensation, and 
the extent of the retained function, the overall impairment 
is not consistent with more than mild incomplete paralysis.  
Thus, the preponderance of the evidence is against a rating 
higher than 20 percent.

Polyneuropathy of the Right Lower Extremity

The RO has evaluated the right lower extremity polyneuropathy 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that 
Code, complete paralysis, where the foot dangles and drops, 
with no active movement possible of muscles below the knee 
and flexion of knee weakened or (very rarely) lost warrants 
80 percent.  For incomplete paralysis that is severe, with 
marked muscular atrophy a 60 percent evaluation is assigned; 
where moderately severe a 40 percent evaluation is assigned.  
Moderate incomplete paralysis warrants a 20 percent 
evaluation and when mild, a 10 percent evaluation is 
assigned. 

On VA neurological examination in June 2007, the Veteran 
reported numbness in his right lower extremity.  On motor 
examination, muscle strength is the right lower extremity was 
5.  There were no functional impairments of the right lower 
extremity.  On sensory examination, the right foot and toes 
had decreased sensation to vibration, pain, and light touch, 
and had normal position sense.  Examination did not reveal 
any muscle atrophy, tremors, tics, or other abnormal 
movements, nor any evidence that the nerve disorder affected 
the function of any joint.  The Veteran's gait was normal, 
with strong propulsion.  His right hip and knee had normal 
motions.  The examiner indicated that there was not paralysis 
of any lower radicular nerve groups, because all joints 
functioned normally, and because atrophy, usually associated 
with paralysis, was absent.

In August 2008, the Veteran expressed disagreement with a VA 
finding that his paralysis was mild.  He noted that he had 
numbness and tingling in his legs.

On VA neurological examination in September 2009, the Veteran 
indicated that he had retired in 2006.  He reported worsening 
numbness in his right lower extremity.  He stated that the 
numbness was present all the time, and was worse with cold 
weather.  He indicated that he also had weakness and fatigue 
in his right lower extremity.  He did not have paresthesias 
or dysesthesias.  The examiner found that both of the 
Veteran's lower extremities had normal strength, pulses, 
reflexes, and warmth, and had decreased hair growth.  Testing 
revealed that sensations of light touch and pain in the right 
lower extremity were decreased compared to those in the left 
lower extremity.

The Veteran has diminished sensation in his right leg and 
foot, and a sensation of heat in the foot.  He has also 
reported jerking in his legs.  There is full functioning of 
the muscles and joints in the Veteran's right leg and foot.  
In light of the retained function of the right lower 
extremity, the impairment due to polyneuropathy is not 
consistent with more than mild incomplete paralysis, and a 
rating higher than 10 percent is not warranted. 

Other Considerations

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating higher than 20 percent for 
polyneuropathy of the right upper extremity is denied.

Entitlement to a disability rating higher than 10 percent for 
polyneuropathy of the right lower extremity is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


